Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 7-9, 11, 17-19, 21, 23-25, 27-28 and 31 allowed.
In the Office action dated October 22, 2020 claims 7, 8, 11, 17-19, 21, 23-25, 27, 28 and 31 were indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In the Office action dated October 22, 2020 claim 9 was indicated as allowable if rewritten to include the subject matter of the base claim and any intervening claims and to correct the deficiency to overcome the rejection under 35 U.S.C. § 112, second paragraph.
In the amendment filed on January 13, 2021, Applicant has amended claims 7-9, 11, 17, 21, 23-25, 27, 28 and 31 to be independent claims and to incorporate all of the limitations of their respective base claim and any intervening claims. Therefore, claims 7-9, 11, 17, 21, 23-25, 27, 28 and 31 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771